714 N.W.2d 681 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Chester D. SWENSON, a Minnesota Attorney, Registration No. 10789X.
No. A04-2251.
Supreme Court of Minnesota.
May 31, 2006.

ORDER
On May 23, 2005, this court suspended petitioner from the practice of law for a period of 60 days. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order, has closed his law practice, and requests reinstatement to permanent retired status. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective immediately petitioner Chester D. Swenson is reinstated to the practice of law in the State of Minnesota and is hereby placed on permanent retired status.
BY THE COURT:
/s/ Helen M. Meyer Associate Justice